It appearing that there is pending before this court a petition by the Administrative Director on Professional Conduct alleging that respondent Wegner has pled guilty in the United States District Court to the commission of a felony for which he has been sentenced to prison; and,
It further appearing that respondent has entered a stipulation by the terms of which he has waived his right to contest a petition for his immediate suspension;
NOW, THEREFORE, IT IS ORDERED that respondent James L. Wegner is hereby suspended from the practice of law in the State of Minnesota pending final disposition of the petition for his discipline and until further order of the court.